DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1-7 and 9-12 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the inner periphery protrusion (see annotated fig. 8 below) is in contact with both the positioning part (81) and the adhered protrusion (21) and is interposed between the positioning part (81) and the adhered protrusion (21), the adhered protrusion (21) and the positioning part (81) are opposed to each other and are distant from each other, and a distance between the adhered protrusion (21) and the positioning part (81) is the same as a width of the inner periphery protrusion (see annotated fig. 8 below) (see figs. 2 and 8 below) -- in the combination as claimed.
Claims 2-7, 10 and 11 are allowed due to their dependence on claim 1.

    PNG
    media_image1.png
    603
    531
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    395
    556
    media_image2.png
    Greyscale

Regarding claim 9 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the inner periphery protrusion (see annotated fig. 8 above) is in contact with both the positioning part (81) and the adhered protrusion (21) and is interposed between the positioning part (81) and the adhered protrusion (21), the adhered protrusion (21) and the positioning part (81) protrude from the cover (20) and form a bottom surface therebetween, and an entirety of the bottom surface is in contact with an entirety of an end surface of the inner periphery protrusion (see annotated fig. 8 above) (see figs. 2 and 8 above) -- in the combination as claimed.
Regarding claim 12 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALEXANDER A SINGH/Examiner, Art Unit 2834                 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834